Citation Nr: 1429220	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-16 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an increased initial rating for cervical degenerative joint disease (DJD), rated as 10 percent disabling prior to January 6, 2009, and 20 percent thereafter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from May 1987 to July 1991.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO granted service connection for cervical DJD, and assigned a disability rating of 10 percent, effective the date of claim, November 15, 2006.  

The Board remanded the claim in October 2011 for further development and consideration. 

A March 2012 rating decision granted an increased, 20 percent rating, for cervical DJD, effective January 6, 2009.  The Veteran continues to appeal for a higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35 (1993).  That decision also granted service connection for an upper right extremity cervical radiculopathy with an evaluation of 20 percent effective January 6, 2009.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA cervical spine and peripheral nerves examinations were conducted in July 2013.  The Veteran is already in receipt of service connection for upper right extremity cervical radiculopathy.  The peripheral nerve examiner noted that the Veteran had mild constant pain, moderate intermittent pain, and mild paresthesia of the left upper extremity.  The spine examination indicated that there was no associated radiculopathy.  The evidence of record is ambiguous regarding whether the Veteran manifests left upper extremity cervical radiculopathy.  Therefore, new cervical spine and peripheral nerves examinations are needed.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The law requires that the AOJ initially consider evidence which was received at the AOJ before the claims file was transferred to the Board, and then readjudicate the claim and issue a supplemental statement of the case.  38 C.F.R. § 19.31(b)(1) (2013).  The last supplemental statement of the case was issued in February 2102.  The AOJ issued a March 2012 rating decision which granted an increased, 20 percent, for cervical DJD, effective January 6, 2009, and additional pertinent evidence was also submitted.  Thereafter, a substantial amount of evidence was received, including Social Security Administration records, and VA treatment and examination reports.  However, a supplemental statement of the case considering the additional evidence and covering this rating action was not issued to the Veteran.  See 38 C.F.R. § 19.31.  Therefore, upon remand, this procedural defect should be corrected.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant VA treatment records regarding his cervical spine disability and associated upper extremity peripheral neuropathy dating since February 2012 that are not already in the claims file.

2.  Thereafter, schedule the Veteran for VA spine and peripheral nerves examinations to determine the current manifestations and effects of his service-connected cervical spine disability.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail, including range of motion of the cervical spine (specifying at what degree in motion pain begins) and motor and sensory evaluation.  

Specifically, if the Veteran relates symptoms which could be attributable to a left upper extremity radiculopathy, the examiner should indicate whether he manifests any left upper extremity neurological deficit related to his service-connected cervical spine disability.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  If the action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case that contains a summary of the relevant evidence submitted since the last supplemental statement of the case issued in February 2012, and a citation and discussion of the applicable laws and regulations.  He and his representative should also be afforded the opportunity to respond to that supplemental statement of the case before the claim is returned to the Board, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

